Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it does not further added structural limitations to the claimed structure, but improperly reciting only operational characteristics of the claimed control unit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US20220096888 (effective filing date: 2020-09-30 – herein US’888) in view of CN201744113 (published date: 2011-02-16 – herein CN’113).
RE claims 1 and 10/1, US’888 discloses an electric magnetic resistance control structure for an exercise machine, comprising: 
a base [11, 11]; 
a flywheel [21/22], pivotally connected to the base through a rotating shaft [6], the rotating shaft defining an axial direction, the flywheel rotating about the rotating shaft, the flywheel includes a non-magnetically sensitive layer [22] being coupled to a circumference of the flywheel; a power unit [41], fixed to the base; and,
a magnetic resistance unit [9], driven by the power unit to move, the magnetic resistance unit including a coupling portion [3] corresponding to an arc of the non-magnetically sensitive layer, the magnetic member being kept at a distance from the non-magnetically sensitive layer to generate a magnetic resistance effect; 
a control unit [4], electrically connected to the power unit, so as to control the power unit to actuate; wherein a current is applied to the power unit to drive the magnetic resistance unit, so as to adjust a magnetic resistance of the flywheel.
RE claim 2/1, US’888 discloses the electric magnetic resistance control structure, wherein the base includes a first plate [11] and a second plate [11], the first plate and the second plate are arranged oppositely and fixedly connected by a plurality of supporting rods (unnumbered but shown in figs. 1-2).

    PNG
    media_image1.png
    581
    882
    media_image1.png
    Greyscale


RE claim 9/1, US’888 discloses the electric magnetic resistance control structure, wherein one end of the rotating shaft is connected to a transmission member [7].
US’888 substantially discloses the claimed electric magnetic resistance control structure, except for the following:
(A)  At least one magnetic member being provided on the coupling portion of the magnetic resistance unit; and the flywheel being made of a magnetically sensitive material, a non-magnetically sensitive layer being coupled to a circumference of the flywheel, as in claim 1, and additional limitations in claim 10. 
(B) The magnetic resistance unit, driven by the power unit, to move along the axial direction such that an overlapping area of the magnetic member and the non-magnetically sensitive layer in the axial direction being changeable, as in claim 1;
RE the limitations listed in item (A) herein, in the US’888 magnetic resistance control structure the magnetic members [51] are arranged opposite to the coupling portion, instead of being arranged on the coupling portion, as claimed in claim 1.  However, CN’113 teaches a magnetic resistance unit (figs. 1-2) comprising at least one magnetic member [4], i.e. neodymium iron boron rear earth permanent magnet, being provided on the coupling portion [1] of the magnetic resistance unit.  Thus, CN’113 does teach the re-arrangement of the magnetic members on the coupling portion, as in the currently claimed invention.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Also, CN’113 teaches the flywheel being made of a magnetically sensitive material [3], i.e. iron, and a non-magnetically sensitive layer [2], i.e. aluminum, being coupled to a circumference of the flywheel. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (In re Leshin, 125 USPQ 416).

    PNG
    media_image2.png
    343
    257
    media_image2.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic resistant control structure by providing the permanent magnets, as magnetic members, on the coupling portion, and selecting iron, as a suitable magnetically sensitive material of the flywheel, and selecting aluminum, as a non-magnetically sensitive layer being coupled to a circumference of the flywheel.  Doing so would enhance efficient performance of the magnetic resistance unit. 
RE the limitations listed in item (B) herein,  those skilled in the art would recognize that in the US’888 electric magnetic resistance control structure, the prior art magnetic resistance unit is arranged in the radial direction with respect to the flywheel, instead of in the axial direction, as in the present claimed invention.  Due to the radial arrangement, the US’888 electric magnetic resistance control structure, when driven by the power unit, moves along the radial direction such that an overlapping area of the magnetic member and the non-magnetically sensitive layer in the radial direction being changeable, instead of the overlapping area of the magnetic member and the non-magnetically sensitive layer in the axial direction being changeable, as in the present claimed invention.  Those skilled in the art would understand that the difference between the US’888 and the present claimed electric magnetic resistance control structures is the arrangement of the magnetic resistance unit with respect to the flywheel in axial direction, as claimed in claim 1.  Nonetheless, it has been held that rearranging parts of an invention involves only routine skill in the art without an express teaching in a reference (see In re Japikse, 86 USPQ 70, emphasis added).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic resistant control structure by re-arranging the magnetic resistance unit such that, driven by the power unit, it to move along the axial direction such that an overlapping area of the magnetic member and the non-magnetically sensitive layer in the axial direction being changeable.  Doing so would be an obvious engineering design choice requiring only ordinary knowledge and necessary mechanical skills in the art to make such re-arrangement for the magnetic resistance unit from the radial position to the axial position, with respect to the axial axis of the flywheel.
RE claims 3/2 and 8/2, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic resistant control structure by configuring base’s second plate having an arc-shaped through hole corresponding in the same cross-section shape of the coupling portion; also, configuring the base’s first plate having a hollow fixing portion, and the power unit is fixed to the fixing portion by a fixing seat.  Doing so would require only ordinary knowledge and necessary mechanical skills in the art to enable the respective corresponding accommodations of the base’s first and second plates according to the re-arranging of the magnetic resistance unit from radial direction to axial direction with respect to the axial axis of the flywheel.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834